Title: From Abigail Smith Adams to Harriet Welsh, 27 October 1815
From: Adams, Abigail Smith
To: Welsh, Harriet




Dear Harriet
fryday Noon 27 October 1815


Since last monday, I have not been able to write you a line. I lived in bodily fear of the prevailing seve Disease knowing that an attendent was a distressing cough. on monday morning I rose all well as usual, compleated my Letters which were to go by John, and Sent them to the port. I Soon found I had a voilent fever in my head, accompanied with pain, which increasd with voilence, and my Eyes straind with water my Limbs Soon shared the Same agony. Susan was seizd about the Same time with a voilent oppression at her stomach, Sickness and puking. She took half of Emetic as She usually does in her Sickness the next day found herself Still worse; on tuesday the dr gave me an emetic, which was Eight hours in opperation, not with voilence but faithfully, it gave me great releif. but the cough has seazd us both; and we Bark at each other, raising with much difficulty, a good deal of fever accompanies us, we take Squill pills Barley water &c, it is a voilent and afflicting distemper, our three labouring men have been Sick with it, and little Graney, as they, call her has a share of it—not a family round us has escaped. I got a Letter from Caroline 21st, while She could write She Says, writes me that She had a false allarm, and was very Sick. but Since She had been better than before, I long to hear that She is well abed—I hope the next post will bring us agreable intelligence—Louisa Sent in the Letter which came with mine to you, thanks for the oranges and tamorines tamarinds
I hope I Shall be able to See your Father & Mother here next week—in the morning before they come out will you request them to get me a pr fowls or good goose &c Supply the means
I inclose you a memo will you be So good as to Send the articles if convenient, keep the remainder of the money in your hands now are currents? any raisons to be had—
I have a Letter from George Adams dated 22 August—the P. has one from George mr Adams of 31. you must come Soon then you may read them all Yours as ever


A



I enclose ten dollarsplease to add a pd oatmeal to the other articles—I omitted the oil hearing the flask might break